DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/1/2022 has been entered.  Claims 1, 12, 23 have been amended, and Claims 12-32 are withdrawn.  Claims 1-32 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 2/1/2022, with respect to the rejection(s) of Claims 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
	Regarding receiving reflected light of the diagnostic beam enhanced as a result of the change in illumination mode, US 20200383558 A1 by Goebel et al. discloses a fluorescence diagnosis system 10 using an endoscope 14 to emit light in a white-light mode and a fluorescence mode.  In the fluorescence mode, narrow-band light is emitted from the endoscope to excite a target area and the white light is attenuated to reduce background illumination.  The endoscope 14 receives light reflected from an observation area 20 and identifies regions of fluorescence in the target.
	Any further arguments regarding the applicability of US 20170176336 A1 by Dimitriadis et al. are considered moot in view of the new grounds of rejection.  Please see the rejection under 35 U.S.C. 102(a)(2) below. 

Information Disclosure Statement
The information disclosure statement filed 2/1/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS has not been signed by the applicant or representative.  It has been placed in the application file, but the information referred to therein has not been considered as 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200383558 A1 by Goebel et al. (hereinafter “Goebel”).
Regarding Claim 1, Goebel discloses a method of identifying a target during an endoscopic procedure (fluorescence diagnosis system 10 with endoscope 14; [0053-55]; Fig. 1), the method comprising: changing an illumination mode of an endoscopic illumination source in an endoscope (first semiconductor-illuminant-based light emission unit 32; [0063]; Fig. 2) from a first mode (white-light mode) to a second mode (fluorescence mode; [0077-78]), the first mode having a first amount of illumination and the second mode having a second amount of illumination lower than the first amount (illumination intensity is attenuated by intensity attenuator 54 in fluorescence mode; [0067-70]); causing a non-endoscopic illumination source to emit a diagnostic beam (second semiconductor-illuminant-based emission unit 36 emits narrow-band light; [0064]; Fig. 2) proximate a distal end of the endoscope and directed at a target while the illumination mode of the endoscopic illumination source in the endoscope is in the second mode (light emitted from tip 28 towards observation area 20; [0058-59]; Fig. 1); receiving reflected light of the diagnostic beam from the target (endoscope 14 receives light from observation area 20; [0058-78]), the reflected light being enhanced as a result of the change in the illumination mode 
Regarding Claim 2, Goebel discloses the method of claim 1.  Goebel further discloses wherein the changing of the illumination mode for the endoscope includes adjusting at least one endoscopic illumination source to provide respective amounts of illumination under the first and second modes (illumination intensity from first semiconductor-illuminant-based light emission unit 32 is attenuated by intensity attenuator 54 in fluorescence mode; [0067-70]).
Regarding Claim 4, Goebel discloses the method of claim 1.  Goebel further discloses receiving a trigger signal to cause the non- endoscopic illumination source to emit the diagnostic beam, wherein the changing of the illumination mode from the first mode to the second mode is in response to the trigger signal (signal from control unit 64 switches between operation modes and individually controls light emission units 32 and 36; [0076]).
Regarding Claim 6, Goebel discloses the method of claim 1.  Goebel further discloses wherein the diagnostic beam includes a laser beam emanated from a laser source (second light emission unit 36 comprising a laser diode; [0064]).
Regarding Claim 9, Goebel discloses the method of claim 1.  Goebel further discloses, while the illumination mode is in the second mode, displaying an image of the target on a display, the image including a prior image of the target or a modified image of a current image of the target (background images observed together with fluorescence images on monitor 30; [0079]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of US 20170176336 A1 by Dimitriadis et al. (hereinafter “Dimitriadis”).
Regarding Claim 3, Goebel discloses the method of claim 1.  Goebel further discloses wherein the changing of the illumination mode for the endoscope includes causing a first endoscopic illumination source to emit illumination light while the illumination mode of the endoscope is in the first mode (illumination light from first light emission unit 32 in white-light mode; [0077]), the illumination light emitted proximate the distal end of the endoscope (light emitted from tip 28; [0058-59]; Fig. 1).
Goebel does not disclose causing a different second endoscopic illumination source to emit illumination light while the illumination mode of the endoscope is in the second mode.  However, Dimitriadis discloses an illumination system 100 with an endoscope through which light is emitted in multiple phases ([0125]; Figs. 56C-E).  The illumination light provided in phase 1 includes light from light source 111, while the illumination light provided in phase 2 includes light from light source 121 and light source 111 is turned off ([0025-26, 29]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source configuration disclosed by Goebel to include a second endoscopic illumination source as disclosed by Dimitriadis with the benefit of detecting fluorescent light emitted by an object without detecting relevant amounts of reflected light (Dimitriadis [0026]).
Regarding Claim 7, Goebel discloses the method of claim 1.  Goebel does not disclose changing the illumination mode from the second mode back to the first mode after the non-endoscopic illumination source has stopped emanating the diagnostic beam.  However, Dimitriadis discloses illumination light provided in phase 1 from light source 111, and illumination light provided in phase 2 from light source 121.  A signal from controller 300 switches off the light source 121 and switches on light source 111 to change the emission phase ([0025-26, 29]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source configuration disclosed by Goebel to include a second endoscopic illumination source as disclosed by Dimitriadis with the benefit of detecting fluorescent light emitted by an object without detecting relevant amounts of reflected light (Dimitriadis [0026]).
Claim 8, Goebel discloses the method of claim 1.  Goebel does not disclose wherein the second mode comprises switching off illumination of the endoscope.  However, Dimitriadis discloses illumination light provided in phase 1 from light source 111, and illumination light provided in phase 2 from light source 121 and light source 111 is turned off.  A signal from controller 300 switches off the light source 121 and switches on light source 111 to change the emission phase ([0025-26, 29]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source configuration disclosed by Goebel to include a second endoscopic illumination source as disclosed by Dimitriadis with the benefit of detecting fluorescent light emitted by an object without detecting relevant amounts of reflected light (Dimitriadis [0026]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of US 20200078108 A1 by Richmond et al. (hereinafter “Richmond”).
Regarding Claim 5, Goebel discloses the method of claim 1.  Goebel further discloses receiving an image of the target (camera 26 images the observation area 20 with reflected light; [0058-61]; Fig. 1)
Goebel does not disclose wherein the changing of the illumination mode from the first mode to the second mode is in response to a change in brightness or intensity of the received image of the target. However, Richmond discloses a surgical system with a controller which detects the reflected luminance of a tissue and varies the output power based on the detected value [0007-8].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Dimitriadis with the control disclosed by Richmond with the benefit of ensuring that the tissue does not become damaged during a procedure (Richmond [0006]).     

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of US 20090156900 A1 by Robertson (hereinafter “Robertson”).
Regarding Claim 10, Goebel discloses the method of claim 1.  Goebel does not disclose a calculus target having first and second portions of different compositions.  However, Robertson discloses an endoscope illumination method in which a portion of a body lumen is illuminated during a treatment procedure.  The illuminated portion includes a region of interest (such as a tissue, tumor, kidney stone, 
 Regarding Claim 11, Goebel as modified by Robertson discloses the method of claim 10. Goebel does not disclose a first or second laser setting.  However, Robertson discloses an endoscope illumination method used to determine the region of interest, which has a specific composition ([0021, 31-34]).  Image analysis performed by a processor includes closed-loop feedback control to adjust the laser pulse rate and energy based on the treatment area.  As the composition varies over this area, the laser setting is automatically adjusted ([0035-37]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the target determination process disclosed by Dimitriadis with the first and second composition disclosed by Robertson with the benefit of determining appropriate treatments and facilitating procedures for a variety of stone types (Robertson [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210208384 A1
US 20210120646 A1
US 20120165627 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795